November 3, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
    RMS RESIDENTIAL PROPERTIES, LLC, ASSIGNEE OF ENCORE CREDIT
                      CORPORATION, Appellant

NO. 14-11-00232-CV                        V.

                 A. M. MOLINA AKA ARLETTA MOLINA, Appellee
                            ____________________



       This cause, an appeal from the judgment in favor of appellee, A. M. MOLINA
AKA ARLETTA MOLINA, signed August 19, 2010, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for proceedings
in accordance with the court's opinion.

       We order appellee, A. M. MOLINA AKA ARLETTA MOLINA, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.